s3. w rnm



                               f S3
                           o     C   H7
                           CD




                          id n> >
 J:
 73 ^
        "D
                          Q. a; 2

 'n'£2
'DO

'5 o
 " c_
  C
 D              . at Q. O
 CD
  1             o         s,'0




                    CD



                   3"
                   CD.

      >



               co <0
              c:      '




             co' co


                                                                 I




                                            TI    C   TJ   sn
                                            CD
                                                  w   8    o5
                                            1     "D S3.
                                                  w#l
                                                    CD
                                                           O
                                            7              CO
                                            O         Bp   03'
                                                      Tl
                                            CD